SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

16
CA 13-00978
PRESENT: SCUDDER, P.J., CENTRA, LINDLEY, SCONIERS, AND DEJOSEPH, JJ.


ADAM VILLAR, PLAINTIFF-APPELLANT,

                     V                                              ORDER

COUNTY OF ERIE, DEFENDANT-RESPONDENT.
(APPEAL NO. 3.)


CONNORS & VILARDO, LLP, BUFFALO (PAUL A. WOODARD OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

MICHAEL A. SIRAGUSA, COUNTY ATTORNEY, BUFFALO (KENNETH R. KIRBY OF
COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered May 21, 2013. The order denied the motion of
plaintiff for leave to reargue.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Empire Ins. Co. v Food City, 167 AD2d 983, 984).




Entered:   March 20, 2015                       Frances E. Cafarell
                                                Clerk of the Court